

 
Exhibit 10.5
 
 
EMPLOYMENT AGREEMENT
 
 
EMPLOYMENT AGREEMENT dated as of September 29, 2005, by and between Opteum
Financial Services, LLC with its principal place of business at W. 115 Century
Road, Paramus, New Jersey 07652 (the “Company”), and Peter Norden, residing at
the address set forth on the signature page hereof (the “Executive”).
 
 
WHEREAS, Bimini Mortgage Management, Inc. a Maryland corporation (the “Parent”)
is concurrently herewith entering into an Agreement and Plan of Merger and
Reorganization with the Company, among others, pursuant to which a subsidiary of
Parent will be merged with and into the Company (the "Acquisition Agreement"),
and in connection therewith, the Executive is to receive the consideration set
forth in the Acquisition Agreement at the times and subject to the terms and
conditions of the Acquisition Agreement;
 
 
WHEREAS, the Parent would not be willing to enter into the Acquisition Agreement
in the absence of this Agreement; and
 
 
WHEREAS, the Company wishes to employ the Executive, and the Executive wishes to
accept such offer, on the terms set forth below:
 
 
Accordingly, the parties hereto agree as follows:
 
 
1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the “Effective
Time” (as defined in the Acquisition Agreement) and continuing for a three-year
period, unless sooner terminated in accordance with the provisions of Section 4
or Section 5; with such employment to continue for successive one-year periods
in accordance with the terms of this Agreement (subject to termination as
aforesaid) unless either party notifies the other party of non-renewal in
writing prior to three months before the expiration of the initial term and each
annual renewal, as applicable (the period during which the Executive is employed
hereunder being hereinafter referred to as the “Term”). Notwithstanding anything
herein to the contrary, if the Effective Time does not occur, and the
Acquisition Agreement is terminated, this Agreement (except this sentence) shall
be null and void ab initio and of no force or effect.
 
 
2. Duties. During the Term, the Executive shall be employed by the Company as
President, and Chief Executive Officer of the Company, and the Executive also
agrees, for no compensation in addition to that set forth herein, to serve as
Senior Executive Vice President of the Parent, and, as such, the Executive shall
faithfully perform for the Company and the Parent the duties of said offices and
shall perform such other duties of an executive, managerial or administrative
nature consistent with such positions as shall be specified and designated from
time to time by the Chief Executive Officer of the Parent (“Parent CEO”) and, as
to his duties for the Parent, the Board of Directors of the Parent. Unless
otherwise consented to by the parties hereto, in the event of the termination of
employment with the Company or the Parent at a time when the Company and the
Parent are affiliates, employment with the other shall also thereupon
automatically be terminated. The Executive may work in any of the Company’s
offices anywhere in the United States. In addition, the Company acknowledges
that the Executive maintains a home office in Boca Raton, Florida, and agrees
that the Executive may work therein from time to time at the discretion of the
Executive. The Parent is expressly acknowledged as and agreed to be a
third-party beneficiary hereof with respect to, without limitation, the
Executive’s services therefor. The Executive also agrees that he shall devote
substantially all of his business time and effort to the performance of his
duties hereunder; provided that in no event shall this sentence prohibit the
Executive from performing personal, investment and charitable activities,
pre-existing business interests, and any other business interests as may be
approved by the Parent CEO. It is expressly acknowledged and understood that the
Executive may continue to own his membership interest in SouthStar Partners (as
defined in Section 6.1(a)) and may act in accordance with Section 6.1(a).
 
 
3. Compensation.
 
 
3.1 Salary. The Company shall pay the Executive during the Term a salary at the
rate of $750,000 per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives.
 
 
3.2 Bonus. During the Term, in addition to the Annual Salary, for each annual
period ending during the Term, the Executive shall receive an annual
nondiscretionary cash bonus of $750,000 to be paid in four equal quarterly
installments (the “Nondiscretionary Bonus”).
 
 
3.3 Benefits - In General. Except with respect to benefits of a type otherwise
provided for under Section 3.4, the Executive shall be permitted during the Term
to participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and similar benefits
that may be available to other senior executives of the Company generally, on
the same terms as such other executives, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.
 
 
3.4 Specific Benefits. Without limiting the generality of Section 3.3, the
Executive shall be entitled to vacation of 25 days per year. Employee shall
accrue sick leave in accordance with the Employer’s standard practices as are in
effect from time to time.
 
 
3.5 Expenses - In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement; provided that the
Executive submits proof of such expenses, in accordance with such procedures as
may be prescribed from time to time by the Company.
 
 
3.6 Automobile. During the term, the Company shall reimburse the Executive for
the amount of the monthly payments on his current automobile lease until such
lease expires. Following the expiration of the Executive’s current automobile
lease and during the remainder of the Term, the Executive shall be permitted the
use of an automobile reasonably commensurate with the Executive's positions with
the Company and Parent, which in no event will be of a class of automobile
superior to that made available to other senior executives of the Company or
Parent.
 
 
4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company and the Parent to or with respect to the Executive shall terminate in
their entirety upon such date except as otherwise provided under this Section 4.
If the Executive by virtue of ill health or other disability is unable to
perform substantially and continuously the duties assigned to him for more than
180 consecutive or non-consecutive days out of any consecutive 12-month period,
the Company and the Parent shall have the right, to the extent permitted by law,
to terminate the employment of the Executive upon notice in writing to the
Executive. Upon termination of employment due to death or disability, (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive any Annual Salary,
Nondiscretionary Bonus and other benefits earned and accrued under this
Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination), (ii) subject
to Section 5.2(c), for a 30-month period after termination of employment, the
Executive (if applicable), and in the event of his death, his spouse (or life
partner) and his dependents, shall receive such continuing coverage under the
group health plans they would have received under this Agreement (but at such
costs no higher than as in effect immediately preceding such termination) as
would have applied in the absence of such termination; and (iii) the Executive
(or, in the case of his death, his estate and beneficiaries) shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder (but, for the avoidance
of doubt, the Executive shall receive such disability and death benefits as may
be provided under the Company’s plans and arrangements in accordance with their
terms).
 
 
5. Certain Terminations of Employment.
 
 
5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.
 
 
(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:
 
 
(i)  conviction of (or pleading nolo contendere to) a felony (but in no event
including a traffic or similar violation), a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company or Parent;
 
 
(ii)  engagement in the performance of his duties hereunder, in willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
 
 
(iii)  repeated failure to adhere to the directions of the Parent CEO, to adhere
to the Company’s or Parent’s policies and practices or to devote his business
time and efforts to the Company and Parent as required by Section 2;
 
 
(iv) willful and continued failure to substantially perform his duties properly
assigned to him (other than any such failure resulting from his Disability)
after demand for substantial performance is delivered by the Company
specifically identifying the manner in which the Company believes the Executive
has not substantially performed such duties;
 
 
(v)  material breach of any of the provisions of Section 6; or
 
 
(vi)  breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within 21 days following written
notice from the Company or Parent specifying such breach;
 
 


 
 
provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clauses (i), (ii) or (v) above and
on written notice given to the Executive at any time not more than 30 days
following the occurrence of any of the events described in clause (iii), (iv) or
(vi) above (or, if later, the Company’s knowledge thereof). No termination for
Cause shall be effective unless the Board makes a Cause determination after
notice to the Executive and the Executive has been provided with the opportunity
(with counsel of his choice) to contest the determination at a meeting of the
Board.
 
 
(b) The Company and the Parent may terminate the Executive’s employment
hereunder for Cause, and the Executive may terminate his employment on at least
30 days’ and not more than 120 days’ written notice given to the Company. If the
Company terminates the Executive for Cause, or the Executive terminates his
employment and the termination by the Executive is not covered by Section 5.2,
(i) the Executive shall receive Annual Salary, Nondiscretionary Bonus and other
benefits (but, in all events, and without increasing the Executive’s rights
under any other provision hereof, excluding any bonuses, other than the
Nondiscretionary Bonus, not yet paid) earned and accrued under this Agreement
prior to the termination of employment (and reimbursement under this Agreement
for expenses incurred prior to the termination of employment); and (ii) the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.
 
 
5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.
 
 
(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive,
 
 
(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company or
Parent;
 
 
(ii) the Company’s failure to pay the Executive any amounts otherwise due
hereunder or under any plan, policy, program, agreement, arrangement or other
commitment of the Company, including, without limitation, the Annual Salary and
the Nondiscretionary Bonus;
 
 
(iii) the Company’s material and willful breach of this Agreement;
 
 
(iv) the Company’s material breach of its obligations to pay the Contingent
Amount (as defined in the Acquisition Agreement) at the times set forth in
Section 1.15 of the Acquisition Agreement; or
 
 
(v) the Company’s material breach of its obligations pursuant to Section
5.1(a)(i) or Section 5.1(a)(v) of the Acquisition Agreement.
 
 
Notwithstanding the foregoing, (i)(A) Good Reason shall not be deemed to exist
pursuant to Section 5.2(a)(i), (ii) or (iii) unless notice of termination on
account thereof (specifying a termination date no later than 30 days from the
date of such notice) is given no later than 30 days after the time at which the
event or condition purportedly giving rise to Good Reason first occurs or
arises; and (B) if there exists (without regard to this clause (B)) an event or
condition that constitutes Good Reason, the Company shall have ten days from the
date notice of such a termination is given to cure such event or condition and,
if the Company does so, such event or condition shall not constitute Good Reason
hereunder; and (ii) Good Reason shall not be deemed to exist pursuant to Section
5.2(a)(iv) or (v) unless the provisions of this paragraph have been followed.
The Executive shall give the Company written notice of a material breach of
either Section 5.2(a)(iv) or (v) promptly after the time at which the event or
condition purportedly giving rise to such breach first occurs or arises. The
Company shall have 60 days from the date the initial notice of breach is given
by the Executive to cure such event or condition. If the Company fails to cure
such material breach within such 60-day period, the Executive shall give the
Company a second written notice of such material breach and the Company shall
have 15 days from the date the second notice of breach is given to cure such
event or condition. If the Company fails to cure such breach within such 15-day
period, the Executive may terminate this agreement for Good Reason by providing
a written notice of termination to the Company within 30 days of the expiration
of the 15-day period and specifying an effective date for such termination that
is no later than 60 days after the expiration of the 15-day cure period. If the
Executive does not give such notice of termination to the Company within such
30-day period, the Executive shall no longer ever be entitled to terminate this
Agreement on account of such event or condition. For purposes of clarification,
the Company shall not be deemed to be in material breach of its obligations to
pay the Contingent Amount at the times set forth in Section 1.15, 5.1(a)(i) or
5.1(a)(v) of the Acquisition Agreement until such time that the notice and cure
periods available to the Company pursuant to the provisions of the Acquisition
Agreement have expired, and the notice and cure periods set forth herein shall
be in addition to (and not in lieu of) any notice and cure periods available to
the Company pursuant to the provisions of the Acquisition Agreement.
 
 
(b) The Company may terminate the Executive’s employment at any time for any
reason or no reason and the Executive may terminate the Executive’s employment
with the Company for Good Reason. If the Company and the Parent terminate the
Executive’s employment and the termination is not covered by Section 4 or 5.1,
(i) the Executive shall receive Annual Salary, Nondiscretionary Bonus and other
benefits earned and accrued under this Agreement prior to the termination of
employment (and reimbursement under this Agreement for expenses incurred prior
to the termination of employment); (ii) if (and only if) the Executive provides
a general release substantially in the form attached hereto as Exhibit A, which
is or has become irrevocable, the Executive shall receive (A) a cash payment
equal to 250% of the sum of (x) the Executive’s Annual Salary (as in effect for
the Company’s fiscal year immediately before such termination) and (y) the
Nondiscretionary Bonus (as in effect for the Company’s fiscal year immediately
before such termination), payable monthly over the 30-month period commencing
with the month to follow termination, (B) for a period of 30 months after
termination of employment, such continuing coverage under the group health plans
the Executive would have received under this Agreement (but at such costs (if
any) to the Executive no higher than as in effect immediately preceding such
termination) as would have applied in the absence of such termination (but not
taking into account any post-termination increases in Annual Salary that may
otherwise have occurred without regard to such termination and that may have
favorably affected such benefits) and (C) at the Company’s cost (not to exceed
$7,500), outplacement services reasonably selected by the Company; and (iii) the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.
 
 
(c) Notwithstanding clause (ii)(B) of the second sentence of Section 5.2(b), (i)
nothing herein shall restrict the ability of the Company to amend or terminate
with general application the plans and programs referred to in such clause
(ii)(B) from time to time in its sole discretion, and (ii) the Company shall in
no event be required to provide any benefits otherwise required by such clause
(ii)(B) after such time as the Executive becomes entitled to receive benefits of
the same type from another employer or recipient of the Executive’s services
(upon which time the Executive shall give the Company notice thereof).
 
 
6. Covenants of the Executive.
 
 
6.1 Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns, all of which are expressly acknowledged and agreed as
third-party beneficiaries of, without limitation, this Section 6 (and such
related provisions)) is providing loan products and solutions through retail,
wholesale and conduit channels (such business herein being referred to as the
“Business”); (ii) the Company is one of the limited number of persons who have
developed such a business; (iii) the Business is, in part, national in scope;
(iv) the Executive’s work for the Company has given and will continue to give
him access to the confidential affairs and proprietary information of the
Company; (v) the covenants and agreements of the Executive contained in this
Section 6 are essential to the business and goodwill of the Company; (vi) as an
executive officer and principal shareholder of the Company, the Executive will
enjoy significant economic benefits as a result of the acquisition of the
Company by the Parent; and (vii) the Company would not have entered into this
Agreement and the Parent would not have entered into the Acquisition Agreement
but for the covenants and agreements set forth in this Section 6. Accordingly,
the Executive covenants and agrees that: 
 
 
(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration for payment under the Acquisition Agreement as
described in the recitals hereof, and further as an inducement for the Company
to enter into the Acquisition Agreement, and further in consideration of the
Executive’s exposure to the proprietary information of the Company, the
Executive covenants and agrees that, during the period commencing as of the
Effective Time and ending two years following the date upon which the Executive
shall cease to be an employee of the Company and its affiliates (for the
avoidance of doubt, including, but not limited to, the expiration of the Term
where there has not been a renewal) (the “Restricted Period”), he shall not in
the United States, directly or indirectly, except with the prior approval of the
Parent CEO, (i) engage in any element of the Business (other than for the
Company or its affiliates) or otherwise compete with the Company or its
affiliates, (ii) render any services to any person, corporation, partnership or
other entity (other than the Company or its affiliates) engaged in any element
of the Business, or (iii) become interested in any person, corporation,
partnership or other entity (other than the Company or its affiliates) engaged
in the elements of the Business as a partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity; provided,
however, that, notwithstanding the foregoing, the Executive may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) the Executive is not a controlling person
of, or a member of a group which controls, such entity and (C) the Executive
does not, directly or indirectly, own 1% or more of any class of securities of a
mortgage REIT or mortgage banking business; provided, however, that the
Executive may continue to maintain his interest in SouthStar Partners, LLC or
any other entity organized for the purpose of holding interests in or conducting
the business currently conducted by SouthStar Funding LLC (the foregoing,
collectively, “SouthStar Partners”) so long as the Executive is not a SouthStar
Partners or SouthStar Funding LLC officer, director or manager and has no right
to appoint SouthStar Partners or SouthStar Funding LLC officers, directors or
managers (except that the Executive shall expressly have the right to appoint
(a) two managers to the board of managers of SouthStar Funding LLC so long as
such managers are not members of the Executive’s family or employees of the
Company (other than Martin Levine) and (b) appoint one manager to the board of
managers of SouthStar Partners so long as such manager is not a member of the
Executive’s family or an employee of the Company (other than Martin Levine)) or
to direct SouthStar Partners or SouthStar Funding LLC policies or management
(with the exception of casting votes consistent with his percentage of permitted
ownership interest). The Executive further covenants and agrees not to trigger
any buy-sell rights granted to the Executive pursuant to the provisions of the
limited liability company agreement of SouthStar Partners.
 
 
(b) During and after the Restricted Period, the Executive shall keep secret and
retain in strictest confidence, and shall not use for his benefit or the benefit
of others, except in connection with the business and affairs of the Company and
its affiliates, all confidential matters relating to the Company’s Business and
the business of any of its affiliates and to the Company and any of its
affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”); and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement.
 
 
(c) During the Restricted Period, the Executive shall not, without the Company’s
prior written consent, directly or indirectly (i) solicit or encourage to leave
the employment or other service of the Company, or any of its affiliates, any
employee or independent contractor thereof or (ii) hire (on behalf of the
Executive or any other person or entity) any employee or independent contractor
who has left the employment or other service of the Company or any of its
affiliates within the one-year period which follows the termination of such
employee’s or independent contractor’s employment or other service with the
Company and its affiliates. During the Restricted Period, the Executive shall
not, whether for his own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
Company’s or any of its affiliates’ relationship with, or endeavor to entice
away from the Company or any of its affiliates, any person who during the Term
is or was a customer or client of the Company or any of its affiliates. While
the Executive’s non-compete obligations under Section 6.1(a) are in effect, the
Executive shall not publish any statement or make any statement under
circumstances reasonably likely to become public that is critical of the Company
or any of its affiliates, or in any way adversely affecting or otherwise
maligning the Business or reputation of the Company or any of its affiliates.
Notwithstanding the foregoing, the Executive shall not be subject to the
restrictions of this Section 6(c) with respect to members of the Executive’s
family.
 
 
(d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive concerning the business of the Company or its
affiliates, (i) shall at all times be the property of the Company (and, as
applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon the Executive’s termination of employment, shall
be immediately returned to the Company (except that in all events the Executive
may retain a copy of his contacts list).
 
 
6.2 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of Section
6.1, the Company and its affiliates, in addition to, and not in lieu of, any
other rights and remedies available to the Company and its affiliates under law
or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.
 
 
7. Other Provisions.
 
 
7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.
 
 
7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
 
 
7.3 Enforceability; Jurisdiction; Arbitration.
 
 
(a) The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants set forth in Section 6 upon the courts of any
jurisdiction within the geographical scope of the Restrictive Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and the Executive that such determination not bar or in
any way affect the Company’s right, or the right of any of its affiliates, to
the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction’s being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.
 
 
(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its affiliates, where
applicable) to avail itself of the rights and remedies referred to in Section
6.2) that is not resolved by the Executive and the Company (or its affiliates,
where applicable) shall be submitted to arbitration in Vero Beach or Palm Beach,
Florida in accordance with Florida law and the procedures of the American
Arbitration Association. The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its affiliates, where applicable) and
the Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction. In any action in which the Executive is the
prevailing party, the Company shall pay the Executive’s legal fees.
 
 
7.4 Indemnification and Insurance.  The Company agrees to indemnify (in addition
to any other indemnification provided to the Executive under any separate
agreement or the by-laws of the Company) the Executive to the fullest extent
permitted by applicable law, as the same exists and may hereafter be amended,
from and against any and all losses, damages, claims, liabilities and expenses
asserted against, or incurred or suffered by, the Executive (including the costs
and expenses of legal counsel retained by the Company to defend the Executive
and judgments, fines and amounts paid in settlement actually and reasonably
incurred by or imposed on such indemnified party) with respect to any action,
suit or proceeding, whether civil, criminal, administrative or investigative in
which the Executive is made a party or threatened to be made a party, either
with regard to his entering into this Agreement or in his capacity as an officer
or director, or former officer or director, of the Company or any affiliate
thereof for which he may serve in such capacity.  Such indemnification shall
continue after the Executive is no longer employed by the Company and shall
inure to the benefit of his heirs, executors, and administrators.  The Company
also agrees to attempt to secure and maintain reasonable officers and directors
liability insurance at reasonable rates, within a reasonable time after the date
hereof, providing coverage for Executive, which coverage would continue after
termination of employment for a reasonable time (but in no event for a shorter
time than is applicable to any other senior executive of the Company).
 
 
7.5 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:
 
 
(i) If to the Company, to:
 
Opteum Financial Services, LLC
W. 115 Century Road
Paramus, New Jersey 07652
Attention: Martin Levine


with a copy to:


Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019-6131
Attention: Robert E. King, Jr.
 


 
 
(ii) If to the Executive, to the address set forth on the signature page hereof.
 
 
Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
 
 
7.6 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, that certain Employment Agreement by and between the Company and the
Executive, dated as of December 1, 2004.
 
 
7.7 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.
 
 
7.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF FLORIDA.
 
 
7.9 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
may assign this Agreement and its rights hereunder.
 
 
7.10 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.
 
 
7.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
 
 
7.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
 
 
7.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3, 7.4 and 7.10, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3, 7.4 and 7.10), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.
 
 
7.14 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.
 
 
7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 
 


 
 
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
 
 
OPTEUM FINANCIAL SERVICES, LLC
 
 


 
 
By: _/s/ Martin J. Levin __________
 
 
Name: Martin J. Levine 
 
 
Title: Executive Vice President
 
 


 
 


 
 


 
 


 
 


 
 


 
 
_/s/ Peter Norden____________
 
 
Peter Norden
 
 
800 South Ocean Boulevard, PH-4
 
 
Boca Raton, Florida 33432
 
 


 
 
NYA 752349.2
 